850 F.2d 688Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Amos BROWN, a/k/a Nabb Ali, Petitioner.
No. 88-8003.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 26, 1988.Decided:  June 23, 1988.

Amos Brown, petitioner pro se.
Before JAMES DICKSON PHILLIPS, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Complaining of delay, Amos Brown has petitioned this Court for a writ of mandamus compelling the district court to act upon his motion to vacate sentence, brought pursuant to 28 U.S.C. Sec. 2255;  Brown has also applied for leave to proceed in forma pauperis on his petition.  Subsequent to Brown's filing his petition and application in this Court, the district court entered a final order denying his motion to vacate sentence.  Brown v. United States, C/A No. HM-87-421 (D.Md. Apr. 13, 1988).  Thus, Brown's petition for a writ of mandamus is moot and will be denied.


2
Accordingly, although leave to proceed in forma pauperis is granted, the petition for a writ of mandamus is denied as being moot and this action is dismissed.


3
DISMISSED.